EXHIBIT 10.5

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (this “Agreement”) is made and entered into as of May 20,
2014, by and between among, 2399371 Ontario Inc. , an Ontario corporation (the
“Lender”), and Event Cardio Group, Inc., a Canadian corporation (the “Company”),
2340960 Ontario Inc., an Ontario Corporation, (“Parent”), Taunton Ravenscroft
Inc. (“TR”), Gianfranco Bentivoglio (“JB”) and Nicholas Bozza (“NB”).

 

RECITALS

 

Parent owns 100% of the issued and outstanding capital stock of Company.

 

JB, NB and TR own 37.5%, 37.5% and 25%, respectively, of the outstanding shares
of the capital stock of Parent.

 

Parent intends to acquire 1,41,619 shares of the common stock (the “Acquired
Common”) and 10,000,000 shares of the preferred stock (the “Acquired Preferred,”
collectively with the Acquired Common, the “Acquired Shares”) of Sunrise
Holdings Limited, a Nevada corporation whose common shares are listed on the
OTCBB (“Pubco”).

 

Parent desires to borrow and Lender has agreed to lend to Parent CAD$583,000
(the “Loan”) on the terms set forth herein and Parent has agreed to grant to
Lender a security interest in all of its assets and the Acquired Shares to
secure its obligations to Lender. Inasmuch as JB, TR and NB will benefit from
the making of the Loan, each has agreed to enter into this Agreement and perform
the obligations required of him or it set forth below and issue the guarantees
provided for herein and to secure such guarantees with a pledge of, in the case
of Parent, all of its assets including the shares of Company and the Acquired
Shares, and in the case of JB, TR and NB, their shares in Parent, and in all
cases, any shares of Pubco they may hereafter acquire.

 

Parent and Company have embarked on a plan to create a wireless cardiac monitor
as more fully described in the Business Plan entitled “Now Cardio” originally
dated June 12, 2013, a copy of which has been provided to Lender (the “Business
Plan”).

 

Parent is acquiring control of Pubco with a view towards causing Company and
Parent to become subsidiaries of Pubco so Pubco might undertake the Business
Plan.

 

At such times as deemed appropriate by JB and NB, shortly after consummation of
the purchase of the Acquired Shares by Company, pursuant to a Share Exchange
Agreement between Company and Pubco, Company shall become a subsidiary of Pubco.
Subsequent thereto, pursuant to a Share Exchange Agreement, Parent shall become
a subsidiary of Pubco. At such time Pubco shall assume all of Parent’s
obligations under this Agreement and shall grant Lender a security interest in
all of its assets, inclusive of those owned by Parent and Company. As a
condition of such share exchanges, the Acquired Shares and such shares as shall
be received in consideration for causing Company and Parent to become
subsidiaries of Pubco (the “Additional Shares”) shall be distributed to JB, NB
and TR, in the following proportions 37.5%, 37.5% and 25%. As a condition to its
receipt of the Acquired Preferred, TR shall grant JB and NB a proxy, coupled
with an interest, to vote the Preferred Shares held by TR, and shall enter into
an agreement whereby TR shall agree to sell or otherwise transfer to the
acquirer, such proportion of the Preferred Shares held by it as is equivalent to
the proportion of the Preferred Shares sold or otherwise transferred by JB and
NB to the acquirer for consideration comparable to that received by JB and NB.

 

 
1


--------------------------------------------------------------------------------




  

The Loan is to be for a total of CAD$583,000. Of such amount, CAD$33,000 is to
be retained by the Lender and applied to its fees and expenses in connection
with this Loan. The balance of the Loan is to be advanced in two tranches. The
first tranche, in the amount of CAD$385,000 is to be advanced simultaneously
with the execution and delivery hereof. The second tranche, in the amount of
CAD$165,000 is to be advanced at such time as the parties shall agree but no
later than the later of (i) the date upon which Parent becomes a subsidiary of
Pubco and (ii) the date on which JB, NB Parent and the Company have (a)
transferred to Pubco all right, title and interest each of them may hold in any
intellectual property related to the business described in the Business Plan,
including the Agreement between, among others, Parent and CONTEX INTERNATIONAL
TECHNOLOGIES (CANADA) INC., a copy of which has been delivered to Lender, (b) in
the case of JB and NB, entered into Employment Agreements or Consulting
Agreements with Pubco containing non-competes, confidentiality agreements and
such other conditions as are reasonably satisfactory to Lender, (c) obtained key
man life insurance on the lives of JB and NB for the benefit of Lender in an
amount no less than CAD$700,000. The later of such dates being referred to
herein as the “Advance Date.”

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.  Agreement to Lend.

 

Pursuant to the terms and conditions set forth in this Agreement, Lender agrees
to lend CAD$583,000 to Parent. Of such amount CAD$33,000 is to be retained by
Lender to pay its expenses incurred in connection with this Loan and such
amounts shall bear interest commencing such date as they are applied,
CAD$385,000 is to be advanced simultaneously with the execution and delivery
hereof and CAD$165,000 is to be advanced within three days of the Advance date.

 

To evidence the Loan, Parent is executing and delivering to Lender its
promissory note (the “Note”) payable to Lender in the original principal amount
of CAD$583,000. The Note shall bear interest at the rate of 12% per annum, shall
be payable on December 1, 2015, and otherwise shall be subject to the terms and
conditions set forth herein.

 

Parent acknowledges that the Note will provide for an acceleration of the due
dat in the event of the occurrence of an event of default, including the failure
to timely meet certain agreed upon milestones.

 

2.  Representations and Warranties of the Company, Parent, TR, JB and NB.

 

Company, Parent, JB, TR and NB hereby represent and warrant to Lender as
follows:

 

 
2


--------------------------------------------------------------------------------




  

2.1  Organization, Good Standing and Qualification.

 

Each of Parent, Company and TR is a corporation, partnership or limited
liability company, as the case may be, duly organized, validly existing and in
good standing under the Applicable Laws of its jurisdiction of organization. For
purposes of this Agreement, “Applicable Laws” means all present laws, statutes,
regulations, treaties, judgments and decrees in relation to an entity, and all
requirements, requests, official directives, consents, approvals,
authorizations, guidelines, rules, orders and policies of any governmental or
regulatory authority applicable to the entity in a jurisdiction in which (i) it
is organized or incorporated; (ii) its assets are located; and/or (iii) it
conducts business. Each of Parent, Company and TR has the corporate power and
authority to own and operate its properties and assets. Each of Parent, Company,
TR, JB and NB has the power and authority to execute and deliver, as the case
may be, this Agreement, the Note, the Guaranty, the Parent Guaranty, the Parent
Pledge, the Shareholder Guaranty and the Shareholder Pledge (each as defined
below and such agreements, together with such other and further documents and
instruments executed and delivered by Company, Parent, JB or NB in connection
herewith, being referred to herein collectively as the “Related Agreements”),
each in accordance with its terms, and to carry out the provisions of this
Agreement and the Related Agreements and to carry on its business as presently
conducted. Each of Parent, TR and Company is duly qualified and is authorized to
do business and is in good standing as a foreign corporation, partnership or
limited liability company, as the case may be, in all jurisdictions in which the
nature of its activities and of its properties (both owned and leased) makes
such qualification necessary, except for those jurisdictions in which failure to
do so has not, or could not reasonably be expected to have, individually or in
the aggregate, a material adverse effect on the business, assets, liabilities,
condition (financial or otherwise), properties, operations or prospects of the
Company and its Subsidiaries taken individually and as a whole (a “Material
Adverse Effect”).

 

2.2  Subsidiaries.

 

Neither Parent nor Company has any subsidiaries except, in the case of Parent,
Company. For the purpose of this Agreement, a “Subsidiary” of any person or
entity means (i) a corporation or other entity whose shares of stock or other
ownership interests having ordinary voting power (other than stock or other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the directors of such corporation, or other
persons or entities performing similar functions for such person or entity, are
owned, directly or indirectly, by such person or entity or (ii) a corporation or
other entity in which such person or entity owns, directly or indirectly, more
than 50% of the equity interests at such time.

 

2.3  Capitalization; Voting Rights.

 

(a)  The authorized capital stock of the Company, as of the date hereof,
consists of an unlimited number of Class A Common, Class B Common and Class C
Common shares , of which 900 shares are issued and outstanding and all of which
are owned by Parent. The authorized capital stock of Parent, as of the date
hereof, consists of an unlimited number of Common Shares, of which 2,680 common
shares are issued and outstanding and held as follows - 1,005 common shares are
held by Nicholas D. Bozza, 1,005 common shares are held by Gianfranco
Bentivoglio and 670 common shares are held by Taunton Ravenscroft Inc.

 

 
3


--------------------------------------------------------------------------------




  

(b)  There are no outstanding options, warrants, rights (including conversion or
preemptive rights and rights of first refusal), proxy or stockholder agreements,
or arrangements or agreements of any kind for the purchase or acquisition from
the Company or Parent of any of its securities.

 

(c)  All issued and outstanding shares of Company’s Common Stock and of Parent’s
Common Stock: (i) have been duly authorized and validly issued and are fully
paid and non-assessable and (ii) were issued in compliance with all applicable
securities and corporate laws concerning the issuance of securities.

 

2.4  Authorization; Binding Obligations.

 

All corporate, partnership or limited liability company, as the case may be,
action on the part of Parent, Company, TR, JB and NB necessary for the
authorization of this Agreement and the Related Agreements, the performance of
all obligations of Parent, Company, TR, JB and NB hereunder and under the
Related Agreements and the authorization, sale, issuance and delivery of the
Note and the Related Agreements has been taken. This Agreement and the Related
Agreements, when executed and delivered and to the extent it is a party thereto,
will be valid and binding obligations of each of the Parent, Company, TR, JB and
NB, enforceable against each such person in accordance with their terms, except:

 

(a)  as limited by Applicable Laws relating to bankruptcy, insolvency,
reorganization or other laws of general application affecting enforcement of
creditors’ rights; and

 

(b)  general principles of equity that restrict the availability of equitable or
legal remedies.

 

2.5  Assets, Liabilities.

 

Set forth on Schedule 2.5 (Assets) and Schedule 2.5 (Liabilities), respectively,
are the principal assets of Parent and Company and all liabilities of Parent and
Company, subject, in the case of liabilities to a margin of no more than
$10,000. Neither Parent nor Company has any contingent liabilities.

 

2.6  Agreements; Action.

 

Set forth on Schedule 2.6 are all agreements to which Parent or Company is
party. Except as set forth in Schedule 2.6: there are no agreements,
understandings, instruments, contracts, proposed transactions, judgments,
orders, writs or decrees to which Parent or Company is a party or by which it is
bound which involves (i) the payment or receipt of more than $2,000 or (ii) the
transfer or license of any patent, copyright, trade secret or other proprietary
right to or from the Company (other than licenses arising from the purchase of
“off the shelf” or other standard products); or (iii) provisions restricting the
development, manufacture or distribution of the Company’s products or services;
or (iv) indemnification by the Company with respect to infringements of
proprietary rights.

 

 
4


--------------------------------------------------------------------------------




  

2.7  Obligations to Related Parties.

 

Except as set forth in Schedule 2.7, there are no obligations of Parent or
Company to officers, directors, stockholders or employees of the Company or any
of their affiliates.

 

Except as set forth in Schedule 2.7, none of the officers, directors or members
of executive management or stockholders of Parent or Company or any members of
their immediate families, are indebted to Parent or Company, or have any direct
or indirect ownership interest in any firm or corporation with which Parent or
Company is affiliated or with which Parent or Company has a business
relationship. Except as set forth on Schedule 2.7, no officer or director or
stockholder f Parent or Company or any member of their immediate families, is,
directly or indirectly, interested in any material contract with Parent or
Company and no agreements, understandings or proposed transactions are
contemplated between Parent or Company and any such person. Neither Parent nor
Company is a guarantor or indemnitor of any indebtedness of any other person,
firm or corporation.

 

2.8  Title to Properties and Assets; Liens, Etc.

 

Except as set forth in Schedule 2.8, each of Parent and Company has good and
marketable title to its properties and assets, and good title to its leasehold
estates, in each case subject to no mortgage, pledge, lien, lease, encumbrance
or charge, other than:

 

(a)  those resulting from taxes which have not yet become delinquent; and

 

(b)  minor liens and encumbrances which do not materially detract from the value
of the property subject thereto or materially impair the operations of Parent or
Company.

 

Except as set forth in Schedule 2.8, Parent and Company are in compliance with
all material terms of each contract, agreement or lease to which it is a party
or is otherwise bound.

 

2.9  Intellectual Property.

 

(a)  Each of Parent, Company, JB and NB owns or possesses sufficient legal
rights to all patents, trademarks, service marks, trade names, copyrights, trade
secrets, licenses, information and other proprietary rights and processes
necessary for its business as now conducted and to their knowledge, as presently
proposed to be conducted in the Business Plan (the “Intellectual Property”),
without any known infringement of the rights of others, including, without
limitation, the intellectual property described on Schedule 2.9. Except for
rights granted to or otherwise held by NB, which are described on Schedule 2.9,
there are no outstanding options, licenses or agreements of any kind relating to
the foregoing proprietary rights, nor is Parent or Company bound by or a party
to any options, licenses or agreements of any kind with respect to the patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses,
information and other proprietary rights and processes of any other person or
entity other than such licenses or agreements arising from the purchase of “off
the shelf” or standard products.

 

(b)  Neither Parent nor Company has received any communications alleging that
Parent or Company has violated any of the patents, trademarks, service marks,
trade names, copyrights or trade secrets or other proprietary rights of any
other person or entity, nor is Parent or Company aware of any basis therefor.

 

 
5


--------------------------------------------------------------------------------




  

2.10  Compliance with Other Instruments.

 

Neither Parent, TR nor Company is in violation or default of (x) any term of its
Articles or Bylaws, or (y) of any provision of any indebtedness, mortgage,
indenture, contract, agreement or instrument to which it is party or by which it
is bound or of any judgment, decree, order or writ. The execution, delivery and
performance of and compliance with this Agreement and the Related Agreements to
which Parent, Company, TR, JB or NB is a party, and the issuance and sale of the
Note, each pursuant hereto and thereto, will not, with or without the passage of
time or giving of notice, result in any such material violation, or be in
conflict with or constitute a default under any such term or provision, or
result in the creation of any mortgage, pledge, lien, encumbrance or charge upon
any of the properties or assets of Parent, Company, JB or NB or the suspension,
revocation, impairment, forfeiture or nonrenewal of any permit, license,
authorization or approval applicable to Parent or Company, its business or
operations or any of its assets or properties.

 

2.11  Litigation.

 

There is no action, suit, proceeding or investigation pending or currently
threatened against Parent or Company or that prevents Parent, Company, Tr, JB or
NB from entering into this Agreement or the Related Agreements, or from
consummating the transactions contemplated hereby or thereby. Neither Parent, TR
nor Company is a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality.

 

2.12  Tax Returns and Payments.

 

Each of Parent, TR and Company has timely filed all tax returns (in accordance
with all Applicable Laws) required to be filed by it. All taxes shown to be due
and payable on such returns, any assessments imposed, and all other taxes due
and payable by Parent or Company as of the date hereof have been paid. Except as
set forth in Schedule 2.12, neither Parent nor Company has been advised:

 

(a)  that any of its returns, under any Applicable Law, have been or are being
audited as of the date hereof; or

 

(b)  of any deficiency in assessment or proposed judgment to its taxes under any
Applicable Law.

 

2.13  Employees.

 

Neither Parent nor the Company has or ever had any employees.

 

 
6


--------------------------------------------------------------------------------




  

2.14  Compliance with Laws; Permits.

 

Neither Parent nor Company is in violation of any Applicable Law in respect of
the conduct of its business or the ownership of its properties. No governmental
orders, permissions, consents, approvals or authorizations are required to be
obtained and no registrations or declarations are required to be filed in
connection with the execution and delivery of this Agreement or the Related
Agreement and the issuance of the Note, except such as has been duly and validly
obtained or filed, or with respect to any filings that must be made after the
date hereof, as will be filed in a timely manner.

 

2.15  Environmental and Safety Laws.

 

Neither Parent nor Company is in violation of any Applicable Law relating to the
environment or occupational health and safety and, to its knowledge, no material
expenditures are or will be required in order to comply with any such existing
Applicable Law. No Hazardous Materials (as defined below) are used or have been
used, stored, or disposed of by Parent or Company or, to Company’s knowledge, by
any other person or entity on any property owned, leased or used by Parent or
Company. For the purposes of the preceding sentence, “Hazardous Materials” shall
mean:

 

(a)  materials which are listed or otherwise defined as “hazardous” or “toxic”
under any Applicable Law that governs the existence and/or remedy of
contamination on property, the protection of the environment from contamination,
the control of hazardous wastes, or other activities involving hazardous
substances, including building materials; or

 

(b)  any petroleum products or nuclear materials.

 

2.16  Business Plan.

 

JB and NB have previously delivered to Lender a business plan with respect to
the proposed development of a cardiac monitor (the “Business Plan”). Except for
the rights to develop and distribute in Canada the products contemplated by such
Plan, which are to be retained by or granted to JB and NB, such rights as may be
held by JB, NB, the Company and Parent necessary or useful to the development of
the product referenced in the Plan will be assigned to ECGI or Parent and
thereafter acquired by Pubco as provided for above.

 

3.  Representations and Warranties of Lender.

 

The Lender hereby represents and warrants to the Company as follows (such
representations and warranties do not lessen or obviate the representations and
warranties of Parent, Company, JB, Tr or NB set forth in this Agreement):

 

3.1  Requisite Power and Authority.

 

Lender has all necessary power and authority under all provisions of Applicable
Law to execute and deliver this Agreement and the Related Agreements and to
carry out their provisions. All corporate or other action on Lender’s part
required for the lawful execution and delivery of this Agreement and the Related
Agreements have been taken. Upon their execution and delivery, this Agreement
and the Related Agreements will be valid and binding obligations of Lender,
enforceable in accordance with their terms, except:

 

(a)  as limited by Applicable Laws related to bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights; and

 

(b)  as limited by general principles of equity that restrict the availability
of equitable and legal remedies.

 

 
7


--------------------------------------------------------------------------------




  

3.2  Legends.

 

(a)  The Note shall bear substantially the following legends:

 

“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY APPLICABLE STATE SECURITIES LAWS. THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO Event Cardio Group THAT SUCH
REGISTRATION IS NOT REQUIRED.”; and

 

“UNLESS PERMITTED UNDER CANADIAN SECURITIES LEGISLATION, THE HOLDER OF THIS NOTE
SHALL NOT TRADE THE NOTE BEFORE 4 MONTHS PLUS ONE DAY FOLLOWING THE DATE
HEREOF.”

 

3.3  Patriot Act

 

Lender certifies that Lender has not been designated, and is not owned or
controlled, by a “suspected terrorist” as defined in Executive Order 13224.
Lender acknowledges that Parent and Company seek to comply with all Applicable
Laws concerning money laundering and related activities. In furtherance of those
efforts, Lender hereby represents, warrants and agrees that: (i) none of the
cash or property that Lender will pay or will contribute to Company has been or
shall be derived from, or related to, any activity that is deemed criminal under
United States or Canadian law; and (ii) no contribution or payment by Lender to
the Company, to the extent that they are within Lender’s control shall cause the
Company to be in violation of the United States Bank Secrecy Act, the United
States International Money Laundering Control Act of 1986, the United States
International Money Laundering Abatement and Anti-Terrorist Financing Act of
2001, or the Canadian Proceeds of Crime (Money Laundering) and Terrorist
Financing Act. Lender shall promptly notify Company if any of these
representations ceases to be true and accurate. Lender agrees to provide Company
any additional information regarding Lender that Company deems necessary or
convenient to ensure compliance with all Applicable Laws concerning money
laundering and similar activities. Lender understands and agrees that if at any
time it is discovered that any of the foregoing representations are incorrect,
or if otherwise required by Applicable Law related to money laundering or
similar activities, Company may undertake appropriate actions to ensure
compliance with Applicable Law. Lender further understands that Company may
release confidential information about Lender and, if applicable, any underlying
beneficial owners, to proper authorities if the Company, in its sole discretion,
determines that it is in the best interests of the Company in light of any
Applicable Law including the relevant rules and regulations under the laws set
forth in subsection (ii) above.

 

 
8


--------------------------------------------------------------------------------




  

4.  Covenants of the Parent; TR, JB and NB.

 

Parent covenants and agrees with the Lender as follows:

 

4.1  Use of Funds.

 

Parent agrees that it will use a portion of the proceeds of the sale of the Note
to purchase the Acquired Shares and, subsequent to the acquisition of Parent by
Pubco, any remaining proceeds will be used for the purposes set forth in the
Business Plan.

 

4.2  Taxes.

 

Each Parent and Company will promptly pay and discharge, or cause to be paid and
discharged, when due and payable, all lawful taxes, assessments and governmental
charges or levies imposed upon the income, profits, property or business of
Parent or Company; provided, however, that any such tax, assessment, charge or
levy need not be paid if the validity thereof shall currently be contested in
good faith by appropriate proceedings and if Parent or Company shall have set
aside on its books adequate reserves with respect thereto.

 

4.3  Insurance.

 

Each of Parent and Company will keep its assets which are of an insurable
character insured by financially sound and reputable insurers against loss or
damage by fire, explosion and other risks customarily insured against by
companies in similar business similarly situated as the Company; and the Company
will maintain, with financially sound and reputable insurers, insurance against
other hazards and risks and liability to persons and property to the extent and
in the manner which the Company reasonably believes is customary for companies
in similar business similarly situated as the Company and to the extent
available on commercially reasonable terms. Parent and Company shall (i) keep
all its insurable properties and properties in which it has an interest insured
against the hazards of fire, flood, sprinkler leakage, those hazards covered by
extended coverage insurance and such other hazards, and for such amounts, as is
customary in the case of companies engaged in businesses similar to the
Company’s; (ii) maintain public and product liability insurance against claims
for personal injury, death or property damage suffered by others; (iii) maintain
all such worker’s compensation or similar insurance as may be required under any
Applicable Law in which the Company is engaged in business; and (iv) furnish
Lender, upon request, with (x) copies of all policies and evidence of the
maintenance of such policies at least thirty (30) days before any expiration
date.

 

4.4  Intellectual Property.

 

Parent and Company shall maintain in full force and effect its existence, rights
and franchises and all licenses and other rights to use Intellectual Property
owned or possessed by it and reasonably deemed to be necessary to the conduct of
its business.

 

 
9


--------------------------------------------------------------------------------




  

4.5  Properties.

 

Parent and Company will keep its respective properties in good repair, working
order and condition, reasonable wear and tear excepted, and from time to time
make all needful and proper repairs, renewals, replacements, additions and
improvements thereto; and each of Parent and Company will at all times comply
with each provision of all leases to which it is a In the case of Parent- a
Guarantee of all obligations of Company to Lender, together with a Pledge of all
of its shares in Company party or under which it occupies property.

 

4.6  Employment Agreement.

 

Each of JB and NB agrees that he shall enter into an Employment Agrement with
Pubco on terms and conditions reasonably satisfactory to Lender.

 

4.7  Acquisition of the Company and Parent by Pubco.

 

The Company, TR, JB and NB shall take such reasonable steps as are available to
them to cause the Company to become a wholly-owned subsidiary of Pubco within 45
days of the date hereof. Further, in connection with such transaction, they
shall cause Pubco to grant to the Lender a security interest in the assets
acquired as part of such transaction to secure the obligations to Lender under
the Note and to be bound by the covenants contained herein.

 

The Company, JB and NB shall take such reasonable steps as are available to them
to cause Parent to become a wholly-owned subsidiary of Pubco (or the Company) no
later than October 1, 2014. Further, in connection with such transaction, they
shall cause Pubco to assume the obligations of Parent under the Note and to
grant to the Lender a security interest in all of its assets acquired as part of
such transaction to secure its obligations under the Note.

 

4.8  Issuance of Additional Shares.

 

So long as any portion of the Note remains outstanding neither the Company,
Parent, nor Pubco shall issue any shares of capital stock or borrow any monies
unless one-half of the net proceeds of such issuance or borrowing, up to the
amount of the outstanding principal and accrued interest on the Note, are used
to satisfy amounts due under the Note.

 

4.9  Contribution of Intellectual Property.

 

As soon as reasonably practical after the date hereof, each of JB and NB will
assign to Parent all intellectual property and other rights he may hold with
respect to the Business Plan and the development of the products described
therein. Parent acknowledges that at such time as it becomes a subsidiary of
Pubco, Pubco will be entitled to the benefits of the Agreement between Parent
and CONTEX INTERNATIONAL TECHNOLOGIES (CANADA) INC.

 

 
10


--------------------------------------------------------------------------------




  

5.  Closing Deliveries.

 

Simultaneously with the execution and delivery hereof and as a condition to the
Loan, Parent, Company, JB and NB, as the case may be shall execute and deliver
to Lender:

 

(a)  In the case of Parent- the Note, together with a Security Interest in all
of its assets, including its shares in Company and Puubco;

 

(b)  In the case of Company- a Guarantee of the obligations of Parent, together
with a Security Agreement to secure the repayment of all of its obligations to
Lender;

 

(c)  In the case of JB- (i) a Non Recourse Guarantee of all obligations of
Parent to Lender, (ii) a Pledge of all of his shares in Parent and any shares he
may acquire in Pubco, (iii) an assignment of all right, title and interest he
may hold in intellectual property and other assets directly or indirectly
related to the Business Plan and the products described therein and (iv) a
non-compete agreement as described in Section 4.6 above;

 

(d)  In the case of NB- (i) a Non Recourse Guarantee of all obligations of
Parent to Lender, (ii) a Pledge of all of his shares in Parent and any shares he
may acquire in Pubco, (iii) an assignment of all right, title and interest he
may hold in intellectual property and other assets directly or indirectly
related to the Business Plan and the products described therein and (iv) a
non-compete agreement as described in Section 4.6 above; and

 

(e)  In the case of TR- (i) a Non Recourse Guarantee of all obligations of
Parent to Lender, (ii) a Pledge of all of its shares in Parent and any shares it
may acquire in Pubco, (iii) an assignment of all right, title and interest it
may hold in intellectual property and other assets directly or indirectly
related to the Business Plan and the products described therein and (iv) a
non-compete agreement as described in Section 4.6 above.

 

6.  Miscellaneous.

 

6.1  Limited Recourse.

 

Notwithstanding that JB and NB are parties hereto, they shall not have any
personal liability for any misrepresentations or warranties contained herein or
for the obligations of Parent or Company. In all cases other than a claim of
fraud, the sole resourse of Lender against JB and NB shall, in each case, be
limited to such interests they may have in Parent, Company or Pubco.

 

 
11


--------------------------------------------------------------------------------




  

6.2  Governing Law.

 

THIS AGREEMENT AND EACH RELATED AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS. ANY ACTION BROUGHT BY EITHER PARTY AGAINST THE OTHER
CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND EACH RELATED
AGREEMENT SHALL BE BROUGHT ONLY IN THE STATE COURTS OF NEW YORK OR IN THE
FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK. BOTH PARTIES AND THE
INDIVIDUALS EXECUTING THIS AGREEMENT AND THE RELATED AGREEMENTS ON BEHALF OF THE
COMPANY AGREE TO SUBMIT TO THE JURISDICTION OF SUCH COURTS AND WAIVE TRIAL BY
JURY. IN THE EVENT THAT ANY PROVISION OF THIS AGREEMENT OR ANY RELATED AGREEMENT
DELIVERED IN CONNECTION HEREWITH IS INVALID OR UNENFORCEABLE UNDER ANY
APPLICABLE STATUTE OR RULE OF LAW, THEN SUCH PROVISION SHALL BE DEEMED
INOPERATIVE TO THE EXTENT THAT IT MAY CONFLICT THEREWITH AND SHALL BE DEEMED
MODIFIED TO CONFORM WITH SUCH STATUTE OR RULE OF LAW. ANY SUCH PROVISION WHICH
MAY PROVE INVALID OR UNENFORCEABLE UNDER ANY LAW SHALL NOT AFFECT THE VALIDITY
OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT OR ANY RELATED
AGREEMENT. NOTHING CONTAINED HEREIN SHALL BE DEEMED OR OPERATE TO PRECLUDE THE
PURCHASER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION AGAINST THE COMPANY IN
ANY OTHER JURISDICTION TO COLLECT ON THE COMPANY’S OBLIGATIONS TO THE PURCHASER,
OR TO ENFORCE A JUDGMENT OR OTHER COURT RULING IN FAVOUR OF THE PURCHASER.

 

6.3  Judgment Currency.

 

(a)  If for the purpose of obtaining or enforcing judgment against the Company
in any court in any jurisdiction it becomes necessary to convert into any other
currency (such other currency being hereinafter in this paragraph referred to as
the “Judgment Currency”) an amount due in US dollars under this Agreement, the
conversion shall be made at the Exchange Rate prevailing on the business day
immediately preceding:

 

   

(i)

the date of actual payment of the amount due, in the case of any proceeding in
the courts of New York or in the courts of any other jurisdiction that will give
effect to such conversion being made on such date: or

   

 

     

(ii)

the date on which the foreign court determines, in the case of any proceeding in
the courts of any other jurisdiction (the date as of which such conversion is
made pursuant to this paragraph being hereinafter referred to as the “Judgment
Conversion Date”).

 

(b)  If in the case of any proceeding in the court of any jurisdiction referred
to above, there is a change in the Exchange Rate prevailing between the Judgment
Conversion Date and the date of actual payment of the amount due, the applicable
party shall pay such adjusted amount as may be necessary to ensure that the
amount paid in the Judgment Currency, when converted at the Exchange Rate
prevailing on the date of payment, will produce the amount of US dollars which
could have been purchased with the amount of Judgment Currency stipulated in the
judgment or judicial order at the Exchange Rate prevailing on the Judgment
Conversion Date.

 

(c)  Any amount due from the Company under this provision shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of this Agreement.

 

 
12


--------------------------------------------------------------------------------




  

6.4  Survival.

 

The representations, warranties, covenants and agreements made herein shall
survive any investigation made by the Purchaser and the closing of the
transactions contemplated hereby to the extent provided therein. All statements
as to factual matters contained in any certificate or other instrument delivered
by or on behalf of the Company pursuant hereto in connection with the
transactions contemplated hereby shall be deemed to be representations and
warranties by the Company hereunder solely as of the date of such certificate or
instrument.

 

6.5  Successors.

 

Except as otherwise expressly provided herein, the provisions hereof shall inure
to the benefit of, and be binding upon, the successors of the parties hereto and
shall inure to the benefit of and be enforceable by each person who shall be a
holder of the Note from time to time. Lender may not assign its rights hereunder
to a competitor of the Company.

 

6.6  Entire Agreement.

 

This Agreement, the Related Agreements, the exhibits and schedules hereto and
thereto and the other documents delivered pursuant hereto constitute the full
and entire understanding and agreement between the parties with regard to the
subjects hereof and no party shall be liable or bound to any other in any manner
by any representations, warranties, covenants and agreements except as
specifically set forth herein and therein.

 

6.7  Severability.

 

In case any provision of the Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

6.8  Amendment and Waiver.

 

(a)  This Agreement may be amended or modified only upon the written consent of
Lender and the other party to be charged with such amendment or modification.

 

(b)  The obligations of Parent, Company, JB and NB and the rights of Lender
under this Agreement may be waived only with the written consent of Lender.

 

(c)  The obligations of Lender and the rights of Parent, Company, JB or NB under
this Agreement may be waived only with the written consent of the party to be
bound by such waiver.

 

6.9  Delays or Omissions.

 

It is agreed that no delay or omission to exercise any right, power or remedy
accruing to any party, upon any breach, default or noncompliance by another
party under this Agreement or the Related Agreements, shall impair any such
right, power or remedy, nor shall it be construed to be a waiver of any such
breach, default or noncompliance, or any acquiescence therein, or of or in any
similar breach, default or noncompliance thereafter occurring. All remedies,
either under this Agreement or the Related Agreements, by law or otherwise
afforded to any party, shall be cumulative and not alternative.

 

 
13


--------------------------------------------------------------------------------




  

6.10  Notices.

 

All notices required or permitted hereunder shall be in writing and shall be
deemed effectively given:

 

(a)  upon personal delivery to the party to be notified;

 

(b)  when sent by confirmed facsimile if sent during normal business hours of
the recipient, if not, then on the next business day; or

 

(c)  one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.

 

All communications shall be sent as follows:

 

If to the Parent, Company, JB or NB to:

 

36 Ormond Street South, Suite C

Thorold, Ontario

Canada L2V 1Y4

Attn: Nick Bozza

 

with a copy to: 

Eaton & Van Winkle LLP

3 Park Avenue

New York, New York 10016

Attn: Vincent J. McGill

 

If to Lender, to:

2399371 Ontario Inc.

c/o CAPO SGRO LLP

Barristers & Solicitors

7050 Weston Road, Ste 400

Woodbridge, Ontario L4L 8G7

 

or at such other address as the Company or the Purchaser may designate by
written notice to the other parties hereto given in accordance herewith.

 

6.11  Legal Fees.

 

In the event that any suit or action is instituted to enforce any provision in
this Agreement, the prevailing party in such dispute shall be entitled to
recover from the losing party all fees, costs and expenses of enforcing any
right of such prevailing party under or with respect to this Agreement,
including, without limitation, such reasonable fees and expenses of lawyers and
accountants, which shall include, without limitation, all fees, costs and
expenses of appeals.

 

 
14


--------------------------------------------------------------------------------




  

6.12  Facsimile Signatures; Counterparts.

 

This Agreement may be executed by facsimile signatures and in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

 

6.13  Broker’s Fees.

 

Each party hereto represents and warrants that no agent, broker, investment
banker, person or firm acting on behalf of or under the authority of such party
hereto is or will be entitled to any broker’s or finder’s fee or any other
commission directly or indirectly in connection with the transactions
contemplated herein. Each party hereto further agrees to indemnify each other
party for any claims, losses or expenses incurred by such other party as a
result of the representation in this Section being untrue.

 

6.14  Construction.

 

Each party acknowledges that its legal counsel participated in the preparation
of this Agreement and the Related Agreements and, therefore, stipulates that the
rule of construction that ambiguities are to be resolved against the drafting
party shall not be applied in the interpretation of this Agreement to favour any
party against the other.

 

6.15.  No Liability.

 

  In no event will Lender have any liability to Parent, Company, JB, NB or TR,
for any act or failure to act on the part of Lender arising out of or related to
this Agreement.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 
15


--------------------------------------------------------------------------------




  

IN WITNESS WHEREOF, the parties hereto have executed this Loan Agreement as of
the date set forth above.

 

 

399371 Ontario Inc.

 

2340960 Ontario Inc.

 

 

 

 

 

 

 

By:

/s/ Frank Sgro

 

By:

/s/ Gianfranco Bentivoglio

 

 

 

 

 

 

 

 

 

 

 

 

 

Event Cardio Group, Inc.

 

Taunton Ravenscroft Inc.

 

 

 

 

 

 

 

By:

/s/ Nicholas Bozza

 

By:

/s/ Frank Sgro

 

 

 

 

 

 

 

/s/ Nicholas Bozza

 

/s/ Gianfranco Bentivoglio

 

Nicholas Bozza

 

Gianfranco Bentivoglio

 

 

 
16


--------------------------------------------------------------------------------




 

EXHIBIT A

 

FORM OF NOTE

 

 

 

 

 

 

 
A-1


--------------------------------------------------------------------------------




 

EXHIBIT B

 

 

 

 

 

 

 

 

 
B-1


--------------------------------------------------------------------------------




  

EXHIBIT C

 

 

 

 

 

 

C-1

--------------------------------------------------------------------------------

 